DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s request for continued examination (RCE) filed 7/13/21 has been entered and considered.  Claims 1-11 are cancelled.  Newly admitted claims 21-31 have been entered.
Allowable Subject Matter
Claims 12-31 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  After consideration of applicant’s arguments, amendments and a further search of the prior art of record, examiner has concluded that the prior art does not disclose nor fairly suggest methods comprising: performing a chemical-mechanical planarization (CMP) on an upper surface of the bottom electrode; after the CMP, performing a wet etch to remove an oxide or residue from the upper surface; after the wet etch, performing an ion bombardment on the upper surface; after the ion bombardment, forming a metal oxide layer on the bottom electrode (claim 12), applying chemical mechanical polishing to the bottom electrode layer to produce a surface on which an oxide is present; using an acid wash to clean the surface; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
July 21, 2021